Exhibit 10.23

July 11, 2007

Mr. Michael Tate

Dear Mike:

I am pleased to offer you employment with NetLogic Microsystems, Inc.
(“NetLogic”) subject to ratification by NetLogic's board of directors. This
letter sets forth the terms and conditions of your employment with NetLogic. To
be certain that you understand and agree with the terms of this employment
offer, please review this letter, which you will need to sign as a condition of
employment. If you choose to accept this offer, sign and date this letter and
the attached agreements where indicated, and return them to me by no later than
Monday, July 16, 2007. This offer is conditioned upon your presenting evidence
of your authorization to work in the United States and your identity sufficient
to allow NetLogic to complete the Form I-9 required by law. In the event your
employment needs visa sponsorship, your employment is contingent upon you
receiving the appropriate visa petitions through the appropriate Unites States
immigration authorities.

Position. Your position will be Vice President and Chief Financial Officer,
reporting to Ronald Jankov, NetLogic’s President and Chief Executive Officer.
Your primary responsibilities will be those normally associated with the
position of the Chief Financial Officer of NetLogic, as well as such other
duties as may be assigned to you from time to time. This is a full-time position
and NetLogic expects and requires that you will perform your assigned duties to
the best of your ability and faithfully observe your obligations to NetLogic.
From time to time, NetLogic may impose additional or more specific work rules
for you. By accepting this offer of employment, you represent and agree that you
are under no obligation, contractual or otherwise, inconsistent with the
obligations to NetLogic you are assuming.

Start Date. Your anticipated first day of employment will be July 18, 2007,
unless you and I later agree in writing to a different start date.

Base Salary. Your annual base salary will be Two Hundred Sixty Thousand Dollars
($260,000). Your base salary will be reviewed from time to time by NetLogic to
determine whether, in NetLogic’s judgment, your base salary should be changed.
Your base salary will be paid in accordance with NetLogic’s normal payroll
procedures and will be subject to applicable withholding required by law.

Bonus Program. You will be eligible to participate in NetLogic’s Incentive Bonus
Plan. During your continuous employment for the remainder of calendar year 2007,
you will be eligible to receive a pro-rata cash bonus of up to Forty Percent
(40%) of your annual base salary, subject to a performance review and NetLogic
achieving its financial and other goals. You may also be eligible to participate
in other bonus programs NetLogic may decide to establish from time to time,
subject to the provisions of the applicable bonus program.



--------------------------------------------------------------------------------

Stock Options. Subject to the action of NetLogic’s Board of Directors, or its
authorized representative, you will be granted an option to purchase One Hundred
Ten Thousand (110,000) shares of NetLogic’s Common Stock. Subject to your
continuous employment with NetLogic from your initial hire date, Twenty Seven
Thousand Five Hundred (27,500) of the shares subject to the option grant shall
vest on the first anniversary of your employment with NetLogic, and 1/36th of
the remaining shares subject to the option grant shall vest on the last day of
each month following the first anniversary of your employment with NetLogic. The
terms and conditions of the option grant, including the exercise price, will be
set out in a stock option agreement that will be executed by you and NetLogic,
and which will be subject to and governed by the terms of the applicable stock
option plan adopted by the Board of Directors.

Restricted Stock. Subject to the action of NetLogic’s Board of Directors, or its
authorized representative, you will also be granted Fifty Thousand
(50,000) shares of NetLogic’s restricted stock. Subject to your continuous
employment with NetLogic from you initial hire date, you shall be entitled to
receive 25% of the restricted shares on each of your first, second, third and
fourth anniversaries of employment with NetLogic. The terms and conditions of
the restricted stock grant will be set out in a restricted stock agreement that
will be executed by you and NetLogic, and which will be subject to and governed
by the terms of the applicable equity incentive plan adopted by the Board of
Directors.

Change of Control. The stock option and restricted stock agreements will also
generally provide that in the event of an acquisition of the Company (as defined
in the agreements) occurring prior to the termination of your continuous
employment with NetLogic, and if the options and restricted stock are not
assumed by the successor corporation and you are employed by the successor
corporation, the vesting of the options and restricted stock will accelerate in
full as of the date of the acquisition. If the options and restricted stock are
assumed by the successor corporation following a change of control of the
Company (as defined in the agreements) but you are involuntarily terminated (as
defined in the agreements) within 24 months after the effective date of the
change of control, the vesting of the options and restricted stock will
accelerate with respect to such additional number of shares as you would have
received if you had remained employed for the 24-month period. Nothing in this
provision or the provisions in the stock option and restricted stock agreements
will alter the at-will nature of your employment, or limit in any way the acts
or omissions that NetLogic may consider as grounds for termination of your
employment

Conflicting Activities. While employed by NetLogic you may not work as an
employee or consultant of any other organization or engage in any other
activities which conflict or interfere with your obligations to NetLogic,
without the express prior written approval of NetLogic’s CEO. It is understood
that you will not be employed by any other person or organization when you
commence employment with NetLogic.

At-Will Employment. Your employment with NetLogic is for no specified duration
and is at the will of both you and NetLogic, which means that either you or
NetLogic may end the employment relationship at any time for any reason, with or
without notice. The at-will nature of your employment may not be altered by any
policy, practice, or representation of NetLogic, but only by a written agreement
expressly modifying or waiving it, signed both by you and NetLogic’s CEO.

Reimbursements. You will be reimbursed on a regular basis for reasonable,
necessary and properly documented business and travel expenses incurred for the
purpose of conducting NetLogic’s business, in accordance with Company policy.



--------------------------------------------------------------------------------

Benefits. You will be eligible to participate in any employee benefit plans or
programs maintained or established by NetLogic to the same extent as other
employees at your level within NetLogic, subject to the generally applicable
terms and conditions of the plan or program in question and the determination of
any committee administering such plan or program.

Confidential Information and Inventions. Your employment is conditioned upon
your execution, return of and adherence to the Company’s standard Proprietary
Information and Inventions Agreement, a copy of which is attached as Exhibit A.

Third Party Information. You agree that you will not, during your employment
with NetLogic, improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
you will not bring onto the premises of NetLogic any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

Arbitration. You and NetLogic agree to submit all disputes concerning this offer
letter to final and binding arbitration under the arbitration policy contained
in NetLogic’s employee handbook.

Miscellaneous. This letter agreement is to be governed by California law,
without respect to California’s choice of law provisions. This agreement,
together with the attached Proprietary Information and Inventions Agreement, is
the sole and entire agreement between you and NetLogic with respect to the
subject of your employment and supersedes all prior or contemporaneous
agreements or negotiations on that subject. This agreement may not be modified
except in a writing signed by the CEO of NetLogic and you. The unenforceability
of any provision of this letter agreement will not affect the validity or
enforceability of any other provision of the agreement. This letter agreement
may be executed in two or more counterparts, which together will constitute the
entire agreement.

Sincerely,

 

/s/ Ronald S. Jankov

  Ronald S. Jankov     President and CEO  

I have reviewed and understand the terms and conditions set forth in this letter
and agree to them.

 

Dated: July 11, 2007      

/s/ Michael Tate

        Michael Tate  